COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


DONALD EDWARD CHERRY

v.         Record No. 2306-94-1        MEMORANDUM OPINION * BY
                                      JUDGE NELSON T. OVERTON
COMMONWEALTH OF VIRGINIA                  JANUARY 30, 1996


           FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                       Rodham T. Delk, Judge
           Byron W. Waters for appellant.

           John K. Byrum, Jr., Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     Donald Cherry appeals his conviction for third offense petit

larceny in violation of Code § 19.2-297.    Cherry contends that

the introduction of one conviction order for a prior third

offense petit larceny charge does not satisfy the Commonwealth's

burden to prove that Cherry had been sentenced twice previously

for larceny offenses.   We disagree, and we affirm the conviction.

     Donald Cherry was seen taking a bag of soap from a drugstore

without paying for it. He was later arrested and charged with

third offense petit larceny.   At trial, the Commonwealth

introduced only one certified copy of a prior third offense petit

larceny.   The Defendant moved to strike based on only one

conviction order having been introduced.    In overruling the

motion, the trial judge stated:
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          The order states that Mr. Cherry stands indicted
     for a felony, and then the indictment is repeated by
     its terms in the order including these words. The said
     Donald E. Cherry having been sentenced for at least two
     larceny offenses or offenses deemed to be larceny prior
     to this charge. That's on page 1 of the order.
          Page 2 of the order states that upon stipulation
     of the facts, the Court finds the accused guilty of
     third offense petit larceny as charged in the
     indictment.


     As an element of the charged offense, the Commonwealth had

the burden to prove beyond a reasonable doubt that Cherry had

been sentenced twice previously for larceny or offenses deemed

larceny.   The Commonwealth satisfied that burden through the

introduction of the prior conviction order.
     The defendant concedes that the order was properly admitted.

The defendant further concedes that the order was admissible for

the purpose of proving that Cherry had been sentenced previously

for third offense petit larceny.   At this previous trial, Cherry

was represented by counsel and pled guilty to the charge.

     The conviction order in the instant case enjoys a

presumption of regularity.    James v. Commonwealth, 18 Va. App.
746, 752, 446 S.E.2d 900, 904 (1994).   To rebut this presumption,

the defendant must present some evidence of constitutional

infirmity.   Id.   No evidence exists in the record to support such

a claim.

     The conviction order, having been properly admitted and

constitutionally sound, supplies the evidence necessary to prove

beyond a reasonable doubt that Cherry had been sentenced twice

previously for larceny or offenses deemed larceny.



                                - 2 -
        Affirmed.




- 3 -